Order, Supreme Court, New York County (Milton A. Tingling, J.), entered on or about April 5, 2011, which granted defendants Jose Tambunting, Miguel Tambunting and Jose Tambunting, Jr.’s motion to dismiss the second and fourth causes of action as *468against them, and order, same court and Justice, entered on or about January 13, 2012, which, upon renewal, adhered to the original determination, unanimously affirmed, with costs.
Plaintiffs allege in support of the second and fourth causes of action that they revoked the powers of attorney they had given their father, who nevertheless transferred their interests in an apartment to their brothers, and that the brothers knew that their father was without authority to effect the transfer. These causes of action cannot be sustained, because plaintiffs failed to record their alleged revocations in the county where the powers of attorney, which contained the power to convey real property, were recorded (see Real Property Law §§ 294 [1]; 326). Concur— Sweeny, J.P., Saxe, DeGrasse, Abdus-Salaam and Feinman, JJ.